Exhibit 10.2
***INDICATES THAT TEXT HAS BEEN OMITTED WHICH IS THE SUBJECT OF A CONFIDENTIAL
TREATMENT REQUEST. THIS TEXT HAS BEEN FILED SEPARATELY WITH THE SEC.
CHANNEL REPRESENTATION SERVICES ADDENDUM
     Effective this 7th day of October (the “Effective Date”), immixTechnology,
Inc. (“immixTechnology”), will provide Channel Representation Services to
Sourcefire, Inc., (“Vendor”) pursuant to the terms and conditions listed below.
This Addendum shall be subject to the terms and conditions of the Government
Reseller Agreement between immixTechnology and Vendor entered into as of
October 8, 2002, as amended (the “Reseller Agreement”). All capitalized terms
contained within this Addendum shall have the same meaning as set forth in the
Reseller Agreement.
1. AUTHORITY. Pursuant to Section 7.4 of the Reseller Agreement, Vendor has
agreements in place with a number of partners which Vendor has authorized to
sell to Government Customers through the immixTechnology GSA Schedule.
immixTechnology agrees to submit a modification to its GSA schedule to add such
Vendor partners to its GSA Schedule as participating dealers. Exhibit A sets
forth a list of the partners Vendor authorizes immixTechnology to add for its
Product sales as of the Effective Date (“Authorized Resellers”). Vendor shall
inform immixTechnology of any updates to this list, and upon written notice,
immixTechnology shall be authorized to add such of Vendor’s partners as
immixTechnology approves. No amendment shall be required for this authorization.
2. VENDOR AGREES TO:
2.1 Provide contact information for its partners authorized as Authorized
Resellers.
2.2 Respond to requests with respect to whether a reseller should be allowed to
participate in the channel program in a timely manner.
2.3 Vendor shall immediately inform its partner in writing in the event that
Vendor terminates a Partner Agreement, expressly stating that the partner no
longer has the right to make offers to sell Vendor’s Products on the
immixTechnology GSA schedule. In the event that the terminated partner has
accepted an order as a participating dealer which extends beyond the date of
termination, Vendor shall not interfere with fulfillment of the order by the
participating dealer or by immixTechnology. If the terminated partner has issued
an open quotation as a participating dealer which extends beyond the date of
termination and the Government Customer issued a purchase order against such
quotation, Vendor will honor and fulfill such order, provided, however, that
Vendor reserves the right to contact such Government Customer regarding such
order.
2.4 Vendor certifies that it shall not use unethical practices, or in cases of
dealing with the Government, violate 31 U.S.C. 1352 (concerning payments to
influence federal transactions) or the Procurement Integrity Act (Subsection
27(a) of the Federal Procurement Policy Act, (42 U.S.C. 423) as amended by
Section 814 of Public Law (101-189) to obtain information or to secure business
for Vendor.
CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



3. IMMIXTECHNOLOGY AGREES TO:
3.1 Assist Vendor in introducing its program to Vendor’s authorized partners.
3.2 Enter into and maintain a participating dealer agreement with the Vendor’s
Authorized Resellers; provided, however, that immixTechnology, in its sole but
reasonable discretion, may refuse to add an Authorized Reseller as a result of
credit concerns, past performance issues or poor integrity.
3.3 Promptly terminate any participating dealer agreement with respect to
Vendor’s Products upon notice from Vendor that such reseller is no longer
authorized. Upon termination, immixTechnology shall submit a modification to its
GSA schedule to remove the participating dealer. Upon such termination,
immixTechnology shall have no further right to allow such reseller to make
offers to sell Vendor’s products and services through the immixTechnology GSA
Schedule.
3.4 Collect and analyze point of sale information from each Vendor participating
dealer on a monthly basis.
3.5 Provide Vendor with a summary of all point of sale information provided by
Vendor’s participating dealers.
3.6 Collect Industrial Funding Fee payments for GSA schedule transactions from
the Vendor participating dealers and pay to the Government.
3.7 immixTechnology certifies that it shall not use unethical practices, or in
cases of dealing with the Government, violate 31 U.S.C. 1352 (concerning
payments to influence federal transactions) or the Procurement Integrity Act
(Subsection 27(a) of the Federal Procurement Policy Act, (42 U.S.C. 423) as
amended by Section 814 of Public Law (101-189) to obtain information or to
secure business for Vendor.
4. FEES AND EXPENSES
4.1 This Section 4 shall serve as Schedule B referenced in Section 7.4 of the
Reseller Agreement.
4.2 In consideration of the Channel Representation Services provided hereunder,
the parties contemplate compensation of immixTechnology by the following:
Opportunities quoted by a Vendor Authorized Reseller to an eligible Government
ordering activity followed by a purchase, task or delivery order placed with
Vendor Authorized Reseller referencing an immixTechnology contract, or a
contract of any immixTechnology parent or affiliate. Compensation for these
transactions will be earned as a commission paid by Vendor to immixTechnology at
the rate of ***% of the gross amount received by Vendor for the Opportunity.
4.3 All payments for Channel Representation Services hereunder shall be due net
forty-five (45) days from Vendor’s receipt of invoice. immixTechnology will
invoice Vendor by the fifteenth (15th) day of the month following Vendor
Authorized Resellers’s submission of Point of Sale documentation to
immixTechnology. immixTechnology will provide Vendor with Point
CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



of Sale documentation with invoices sent to Vendor. An invoice shall be deemed
insufficient for payment without Point of Sale documentation.
5. MISCELLANEOUS
5.1 Vendor shall not be held responsible for Authorized Resellers’ compliance
with the immixTechnology Channel program or any agreement between an Authorized
Reseller and immixTechnology, or for any payments due by an Authorized Reseller
to immixTechnology or the Government.
5.2 The terms of the Reseller Agreement shall remain in full force and effect.
IN WITNESS WHEREOF, the Parties hereto have caused this Addendum to be executed
by their duly authorized representatives.

         
Sourcefire, Inc.
  immixTechnology, Inc.    
 
       
By:
  By:    
 
       
/s/Todd Headley
  /s/Scott Needleman    
 
 
 
   
Print Name: Todd Headley
  Print Name: Scott Needleman    
 
       
Title: CFO
  Title: Vice President    
 
       
Date: 10/7/09
  Date: 10/8/09    

CONFIDENTIAL

 